[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: MOTION TO VACATE FINDING OF CONTEMPT (#182)
The defendant has willfully and voluntarily disposed of $28,000 in cash during the three weeks of his incarceration in a total disregard of the court's orders and without making any payment in the purge amount which is approximately one-half of the total arrearage owed by the defendant. No portion of the $28,000 was used to pay current alimony and child support.
The Motion to Vacate Finding of Contempt is denied.
COPPETO, J.